DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the at least one processor” on lines 3, 4 which makes the claim indefinite.  It’s unclear if this limitation refers to “a processor” recited on line 2 of claim 16 or not.  Examiner will interpret as best understood.
Claim 18 recites the limitations “the PUSCH mapping type”, “the PUSCH numerology” which make the claim indefinite.  It’s unclear which steps of claim 16 these features refer to.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (USPN 2014/0086161) in view of Deenoo et al (WO 2020/092561)

	Regarding claim 16, Cai discloses 
	an apparatus for wireless communication, comprising: (UE, e.g. FIG. 1 #102a 102b, operable for wireless communication [0029, 0032]
  	a processor (CPU [0037, 0103]); a transceiver communicatively coupled to the at least one processor (transceiver connected to processor [0103, 0111], FIG. 3; and memory communicatively coupled to the at least one processor (storage medium/memory connected to processor [0038], FIG. 3
wherein the processor is configured to: (processor operable to: [0036]	
	transmit a message to a serving base station, the message including a for timeline relaxation for transmission of a subsequent message, the message and the subsequent message being associated with a random access procedure (transmit non-time-aligned preamble to base station to obtain timing offsets for a subsequent message with preamble and subsequent message/PUSCH/PUCCH/SRS being part of random access procedure [0049-0056]
	receive a response message from the serving base station, the response message being associated with the random access procedure and indicating one or more timing offsets corresponding to the timeline relaxation (receive random access response containing timing advance command from base station which comprises NTA  offset information to be added to base timeline [0049, 0052-0054], FIGs. 9a-9c
	transmit the subsequent message to the serving base station based on the one or more timing offsets indicated by the serving base station, wherein the subsequent message acknowledges the response message (transmits subsequent message/PUSCH/PUCCH/SRS with NTA offset added to base timeline, subsequent message/PUSCH/PUCCH/SRS being message 3 acknowledging message 2/random access response of  random access procedure [0049-0052] 
	Cai does not expressly disclose a request for timeline relaxation

	Deenoo discloses a request for timeline relaxation (WTRU transmitting a preamble comprising a request for a timing advance after a mobility event [0113-0115, 0130, 0138], FIGs. 6, 9
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a request for timeline relaxation” as taught by Deenoo into Cai’s system with the motivation to enable a UE/WTRU to request timing advance as part of a preamble message request (Deeno, paragraph [0113-0115, 0130, 0138], FIGs. 6, 9)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 16.

	Regarding claim 6, Cai discloses
	a method of wireless communication for a user equipment (UE), comprising: (method for wireless communication [0029, 0032]
	transmitting a first message or a third message of a random access procedure to a serving base station, the first message or the third message including for a timeline relaxation for transmission of an acknowledgement message in the random access procedure (transmit non-time-aligned preamble/first message to base station to obtain timing offsets for a subsequent message with preamble and subsequent message/PUSCH/PUCCH being part of random access procedure [0049-0056]
	receiving a second message or a fourth message of the random access procedure from the serving base station, the second message or the fourth message indicating a timing offset corredponding to the timeline relaxation (receive random access response/second message containing timing advance command from base station which comprises NTA  offset information to be added to base timeline [0049, 0052-0054], FIGs. 9a-9c
	transmitting the acknowledgement message on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) in response to the second message or fourth message of the random access procedure based on the timing offset (transmits subsequent message/PUSCH/PUCCH with NTA  offset information added to base timeline, subsequent message/PUSCH/PUCCH being message 3 acknowledging message 2/random access response of  random access procedure [0049-0052] 
	Cai does not expressly disclose a request for timeline relaxation

	Deenoo discloses a request for timeline relaxation (WTRU transmitting a preamble comprising a request for a timing advance after a mobility event [0113-0115, 0130, 0138], FIGs. 6, 9
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a request for timeline relaxation” as taught by Deenoo into Cai’s system with the motivation to enable a UE/WTRU to request timing advance as part of a preamble message request (Deeno, paragraph [0113-0115, 0130, 0138], FIGs. 6, 9)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Deenoo and in further view of Tsai (USPN 2021/0126698) with provisional application 62/926,389 filed 10/25/2019

	Regarding claim 11, combined system of Cai and Deeno does not expressly disclose “wherein the second message or the fourth message carries a success random access response (SuccessRAR) with respect to the first message or the third message of the random access procedure” 
	Tsai discloses MSG B/second message being a SuccessRAR [0098-0113], provisional application page 6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the second message or the fourth message carries a success random access response (SuccessRAR) with respect to the first message or the third message of the random access procedure” as taught by Tsai into combined system of Deenoo and Cai with the motivation to enable a UE/WTRU to receive TA command as part of SuccessRAR to adjust timing (Tsai, paragraph [0098-0113])
Allowable Subject Matter
Claims 2-5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Moulsley et al (USPN 20050014508) 	FIG. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469